                                             Case 2:21-cv-01205-RFB-DJA Document 14 Filed 08/26/21 Page 1 of 2



                                         1   Michael J. McCue
                                             Nevada Bar No. 6055
                                         2   Meng Zhong
                                             Nevada Bar No. 12145
                                         3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Parkway, Suite 600
                                         4   Las Vegas, Nevada 89169
                                             Telephone: 702.949.8200
                                         5   Email: mmccue@lewisroca.com
                                             Email: mzhong@lewisroca.com
                                         6
                                             Attorneys for Defendant
                                         7   Vegas Sports Information Network, LLC

                                         8
                                                                       UNITED STATES DISTRICT COURT
                                         9                                  DISTRICT OF NEVADA
3993 Howard Hughes Parkway, Suite 600




                                        10
                                             ECLIPSE SPORTSWIRE,                                Case No.: 2:21-cv-01205-RFB-DJA
                                        11
                                                      Plaintiff,                                STIPULATION AND [PROPOSED]
                                        12                                                      ORDER TO EXTEND DEADLINE
                                             v.                                                 FOR DEFENDANT TO FILE
Las Vegas, NV 89169




                                        13                                                      ANSWER TO COMPLAINT
                                             VEGAS SPORTS INFORMATION
                                        14   NETWORK, LLC,                                      (Second Request)

                                        15            Defendant.

                                        16

                                        17            Plaintiff Eclipse Sportswire (“Plaintiff”), by and through its counsel of record

                                        18   Randazza Legal Group, PLLC, and Defendant Vegas Sports Information Network, LLC

                                        19   (“Defendant”), by and through its counsel of record Lewis Roca Rothgerber Christie LLP,

                                        20   hereby stipulate to extend the time for Defendant to answer or otherwise response to the

                                        21   complaint from August 30, 2021, to September 13, 2021:

                                        22            1.      Plaintiff filed the complaint on June 25, 2021. On July 9, 2021, Plaintiff

                                        23   served Defendant with the summons and complaint. The original deadline to answer or

                                        24   otherwise respond to the complaint was July 30, 2021. The parties stipulated to extend that

                                        25   deadline to August 30, 2021.

                                        26            2.      Defendant promptly retained the undersigned as counsel, as well as out-of-

                                        27   state counsel, who have been investigating the underlying factual allegations in the

                                        28   complaint. In addition, the parties are exploring potential settlement, but the Defendant has
                                             115359094.1
                                             Case 2:21-cv-01205-RFB-DJA Document 14 Filed 08/26/21 Page 2 of 2



                                         1   requested that the Plaintiff extend the time for answering or otherwise responding to the

                                         2   complaint by another two weeks to enable the parties additional time to do so prior to

                                         3   Defendant incurring fees and costs of answering or otherwise responding to the complaint.

                                         4   The Plaintiff has agreed to do so.

                                         5    Dated this 25th day of August, 2021.         Dated this 25th day of August, 2021.
                                         6    RANDAZZA LEGAL GROUP, PLLC                   LEWIS ROCA
                                                                                           ROTHGERBER CHRISTIE LLP
                                         7

                                         8    By: /s/ Marc J. Randazza                     By: /s/ Michael J. McCue
                                              Marc J. Randazza                             Michael J. McCue
                                         9    Ronald D. Green                              Meng Zhong
                                              2764 Lake Sahara Drive, Suite 109            3993 Howard Hughes Pkwy., Suite 600
3993 Howard Hughes Parkway, Suite 600




                                        10    Las Vegas, NV 89117                          Las Vegas, NV 89169
                                              Tele: 702-420-2001                           Tele: 702-949-8200
                                        11    E-mail: ecf@randazza.com                     E-mail: mmccue@lewisroca.com
                                                                                           E-mail: mzhong@lewisroca.com
                                        12    Attorneys for Plaintiff
                                                                                           Attorneys for Defendant
Las Vegas, NV 89169




                                        13

                                        14

                                        15                                               IT IS SO ORDERED.
                                        16

                                        17                                               UNITED
                                                                                         Daniel J. STATES
                                                                                                   Albregts DISTRICT JUDGE
                                        18                                               United States Magistrate Judge
                                                                                         Dated:
                                        19                                               DATED: August 26, 2021
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                             115359094.1



                                                                                           -2-
